DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, filed 11/18/2020, with respect to the rejection(s) of claim(s) 1-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Espinoza et al. (US 2016/0301785 A1),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dorff et al. (US 2009/0231248 A1), hereinafter Dorff, in view of Espinoza et al. (US 2016/0301785 A1), hereinafter Espinoza. 

Regarding claim 1, Dorff teaches a mobile phone (Figure 1 and Paragraph 0011; mobile computing device), comprising:
one or more processors (Figure 1 and Paragraph 0011; one or more processors) configured to:
provide a graphical user interface configured to select one or more graphical elements to set up a mobile phone cover (Figure 5 and Paragraph 0059; receiving preferences set by a user for illuminating the cover of a mobile computing device and controlling the amount of current and voltage supplied to individual LEDs of a LED array light within the cover in response to the color control signals for achieving certain and to light up according to a selected light pattern (Figures 3-5, Paragraphs 0054- 0056; user interface of the mobile computing device comprises an event pick list 181 for selecting various event (e.g., missed call) associated with one or more user applications.  The UI 180 also comprises a check box 182 for allowing the user to configure the mobile computing device 100 to illuminate based on the selected application event.  The UI 108 comprises a color pick list 183 for selecting a color (e.g., turquoise) by name to associate with the selected application event.  One embodiment of a UI 190 which may be presented by the mobile computing device 100 for selecting and/or adjusting various colors. As shown, the UI 190 may comprise slider bars 191-193 for setting and/or adjusting RGB color values (e.g., percentages, range values, binary notations) corresponding to a selected color (e.g., turquoise)), wherein the graphical user interface is capable of providing a preview of the selected light pattern on a display of the mobile phone and is capable of providing a preview of the selected light pattern on the mobile phone cover (Figures 3, 4, Paragraph 0055; the UI 180 also comprises a preview button 184 for illuminating the mobile computing device 100 according to the selected color, and a stop button 185 for ending the preview.  Thus the preview could be provided on the display of the mobile phone and also the mobile phone cover.  Further in Figure 5 and Paragraph 0059; receiving preferences set by a user for illuminating the cover of a mobile computing device and controlling the amount of current and voltage supplied to individual LEDs of a LED array light within the cover in response to the color control signals for achieving certain and relative intensities of red, green and blue light emitted by the LED array corresponding to a selected color and ; and
cause the mobile phone cover to light up according to the selected light pattern (Figure 5 and Paragraph 0059; generating color control signals based on the preferences set by the user (block 220); and controlling the amount of current and voltage supplied to individual LEDs of a LED array light within the cover in response to the color control signals for achieving certain and relative intensities of red, green, and blue light emitted by the LED array corresponding to a selected color and effect (bock 230)).
Dorff may not specifically teach wherein the mobile phone cover is not part of but is communicatively coupled to the mobile phone.  In an analogous art, Espinoza teaches wherein the mobile phone cover is not part of but is communicatively coupled to the mobile phone (Figures 1A, 1B, Paragraphs 0015 and 0016; protective cover 10 is not part of but is communicatively coupled to the mobile device via CC circuit 16 and processor circuit 18 that is disposed on the protective cover 10.  To be "disposed on" the protective cover 10, the CC circuit 16 and processor circuit 18 could be either secured to an exterior of the protective cover 10, partially molded into the protective cover 10, or completely molded into the protective cover 10.  Figure 2A and Paragraph 0019; the CC circuit 16 includes an NFC tag 16A, and NFC is used to transmit data from the wireless terminal 12 to the protective cover 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff and Espinoza because the protective cover would provide certain information to the user so they do not have to frequently active 

Regarding claim 15, a mobile phone cover for use with a mobile phone (Figure 1 and Paragraph 0011; mobile computing device), comprising:
receive information from a graphical user interface operating on the mobile phone (Figure 5 and Paragraph 0059; receiving preferences set by a user for illuminating the cover of a mobile computing device and controlling the amount of current and voltage supplied to individual LEDs of a LED array light within the cover in response to the color control signals for achieving certain and relative intensities of red, green and blue light emitted by the LED array corresponding to a selected color and effect) relating to setting up the mobile phone cover to light up according to a selected pattern (Figures 3-5, Paragraphs 0054- 0056; user interface of the mobile computing device comprises an event pick list 181 for selecting various event (e.g., missed call) associated with one or more user applications.  The UI 180 also comprises a check box 182 for allowing the user to configure the mobile computing device 100 to illuminate based on the selected application event.  The UI 108 comprises a color pick list 183 for selecting a color (e.g., turquoise) by name to associate with the selected application event.  One embodiment of a UI 190 which may be presented by the mobile computing device 100 for selecting and/or adjusting various colors. As shown, the UI 190 may comprise slider bars 191-193 for setting and/or adjusting RGB color values (e.g., percentages, range values, binary notations) corresponding to a selected color (e.g., turquoise)), wherein the graphical user interface is capable of providing a preview of the selected light pattern on a display of the mobile phone and is capable of providing a preview of the selected light pattern on the mobile phone cover (Figures 3, 4, Paragraph 0055; the UI 180 also comprises a preview button 184 for illuminating the mobile computing device 100 according to the selected color, and a stop button 185 for ending the preview.  Thus the preview could be provided on the display of the mobile phone and also the mobile phone cover.  Further in Figure 5 and Paragraph 0059; receiving preferences set by a user for illuminating the cover of a mobile computing device and controlling the amount of current and voltage supplied to individual LEDs of a LED array light within the cover in response to the color control signals for achieving certain and relative intensities of red, green and blue light emitted by the LED array corresponding to a selected color and effect.  Therefore, the preview could be previewing the selected light pattern on the mobile phone cover); and
receive information from the mobile phone that causes the mobile phone cover to light up according to the selected pattern (Figure 5 and Paragraph 0059; generating color control signals based on the preferences set by the user (block 220); and controlling the amount of current and voltage supplied to individual LEDs of a LED array light within the cover in response to the color control signals for achieving certain and relative intensities of red, green, and blue light emitted by the LED array corresponding to a selected color and effect (bock 230)).
Dorff may not specifically teach mobile phone cover comprising: one or more processors, wherein the mobile phone cover is not part of but is communicatively coupled to the mobile phone.  In an analogous art, Espinoza teaches mobile phone cover comprising: one or more processors (Figures 1A, 1B and Paragraphs 0015, 0016 , wherein the mobile phone cover is not part of but is communicatively coupled to the mobile phone (Figures 1A, 1B, Paragraphs 0015 and 0016; protective cover 10 is not part of but is communicatively coupled to the mobile device via CC circuit 16 and processor circuit 18 that is disposed on the protective cover 10.  To be "disposed on" the protective cover 10, the CC circuit 16 and processor circuit 18 could be either secured to an exterior of the protective cover 10, partially molded into the protective cover 10, or completely molded into the protective cover 10.  Figure 2A and Paragraph 0019; the CC circuit 16 includes an NFC tag 16A, and NFC is used to transmit data from the wireless terminal 12 to the protective cover 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff and Espinoza because the protective cover would provide certain information to the user so they do not have to frequently active screen and therefore avoided cumbersome operation for the user and save battery (Espinoza, Paragraph 0002).

Regarding claims 2 and 16, the combination of Dorff and Espinoza teaches all of the limitations of claims 1 and 15, as described above.  Further, Dorff teaches the one or more processors cause the mobile phone cover to light up according to transmitted information relating to the selected light pattern (Figures 3-5, Paragraphs 0054- 0056; user interface of the mobile computing device comprises an event pick list 181 for selecting various event (e.g., missed call) associated with one or more user applications.  The UI 180 also comprises a check box 182 for allowing the user to 
In addition, Espinoza teaches wherein, when the mobile device and the mobile phone cover are physically separated (Figures 1A, 1B, 2A and Paragraphs 0015 and 0019; the CC circuit 16 includes an NFC tag 16A, and NFC is used to transmit data from the wireless terminal 12 to the protective cover 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff and Espinoza because the protective cover would provide certain information to the user so they do not have to frequently active screen and therefore avoided cumbersome operation for the user and save battery (Espinoza, Paragraph 0002).
 
Claims 3, 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorff in view of Espinoza, as applied in the claims above, further in view of Ewing et al. (US 6,611,697 B1), hereinafter Ewing. 

 Regarding claims 3 and 17, the combination of Dorff and Espinoza teaches all of the limitations of claims 1 and 15, as described above.
wherein the selected light pattern comprises a flashlight, and the one or more processors cause the mobile phone cover to operate as the flashlight.  In an analogous art, Ewing teaches wherein the selected light pattern comprises a flashlight, and the one or more processors cause the mobile phone cover to operate as the flashlight (Figure 1A and Col 1 Lines 50-65; flashlight on the casing of the mobile phone).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff, Espinoza and Ewing because it would provide convenience to user.

 Regarding claims 4 and 18, the combination of Dorff and Espinoza teaches all of the limitations of claims 1 and 15, as described above.
The combination of Dorff and Espinoza may not specifically teach wherein the selected light pattern comprises one of a reading light and a strobe light, and the one or more processors cause the mobile phone cover to operate as one of the reading light and the strobe light, or wherein the selected light pattern comprises a selfie light that is used with a camera of the mobile phone to take a selfie.  In an analogous art, Ewing teaches wherein the selected light pattern comprises one of a reading light and a strobe light, and the one or more processors cause the mobile phone cover to operate as one of the reading light and the strobe light (Figure 1A and Col 1 Lines 50-65; flashlight on the casing of the mobile phone, which could be used as reading light.  Figures 7; flashing lights, which can be used as strobe lights), or wherein the selected light pattern comprises a selfie light that is used with a camera of the mobile phone to take a selfie.  .

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dorff in view of Espinoza, as applied in the claims above, further in view of Mahmud et al. (US 2018/0091961 A1), hereinafter Mahmud. 

 Regarding claims 5 and 19, the combination of Dorff and Espinoza teaches all of the limitations of claims 1 and 15, as described above.  
The combination of Dorff and Espinoza may not specifically teach wherein, when a panic alert is activated, the one or more processors cause a text message to be sent to one or more phone contacts notifying the one or more phone contacts of an emergency situation.  In an analogous art, Mahmud teaches wherein, when a panic alert is activated, the one or more processors cause a text message to be sent to one or more phone contacts notifying the one or more phone contacts of an emergency situation (Paragraph 0018; If the panic button is activated preset emergency contact may be notified with an emergency text).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Espinoza, Espinoza and Mahmud because it would provide convenience to user.

Claims 6-14 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dorff in view of Espinoza, as applied in the claims above, further in view of Hagenstad (US 2013/0260825 A1). 

Regarding claims 6 and 20, the combination of Dorff and Espinoza teaches all of the limitations of claims 1 and 15, as described above.
The combination of Dorff and Espinoza may not specifically teach wherein the graphical user interface is configured to set up a panic alert.  In an analogous art, Hagenstad teaches wherein the graphical user interface is configured to set up a panic alert (Figures 4, 5, Paragraphs 0010 and 0020; cell phone that includes a panic alarm button; in another embodiment, the device is a retrofitting case for existing cell phones that would be able to achieve the same result).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff, Espinoza and Hagenstad because it would provide convenience to user.

 Regarding claims 7 and 21, the combination of Dorff and Espinoza teaches all of the limitations of claims 1 and 15, as described above.
The combination of Dorff and Espinoza may not specifically teach wherein, when a panic alert is activated, the one or more processors cause a panic light to be displayed on the mobile phone cover.  In an analogous art, Hagenstad teaches wherein, when a panic alert is activated, the one or more processors cause a panic light to be displayed on the mobile phone cover (Figures 4, 5, Paragraphs 0010 and 0020; when 

 Regarding claims 8 and 22, the combination of Dorff/Espinoza/Hagenstad teaches all of the limitations of claims 7 and 21, as described above.  Further, in an analogous art, Hagenstad teaches wherein, when the panic alert is activated, the one or more processors cause a loud sound or voice to be played on one or both of the mobile phone and the mobile phone cover (Figures 4, 5, Paragraphs 0010 and 0020; when panic alarm button is activated, the siren or loud alarm tone is activated; in another embodiment, the device is a retrofitting case for existing cell phones that would be able to achieve the same result).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff, Espinoza and Hagenstad because it would provide convenience to user.

 Regarding claims 9 and 23, the combination of Dorff/Espinoza/Hagenstad teaches all of the limitations of claims 8 and 21, as described above.  Further, in an analogous art, Hagenstad teaches wherein, when the panic alert is activated, the one or more processors cause a phone call to be connected to an emergency phone number or a contact phone number on the mobile phone (Paragraphs 0010 and 0020; when panic alarm button is activated, the push of the button activates an auto-dial call to e-911 to notify law enforcement).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff, Espinoza and Hagenstad because it would provide convenience to user.

 Regarding claims 10 and 24, the combination of Dorff/Espinoza/Hagenstad teaches all of the limitations of claims 8 and 21, as described above.  Further, in an analogous art, Hagenstad teaches wherein, when the panic alert is activated, the one or more processors cause location information of the mobile phone to be sent to one or more of the following: a police department, a security system, and an emergency contact (Paragraphs 0010 and 0020; the push of the button 22 activates an auto-dial call to e-911 (enhanced 911) to notify law enforcement and provide the location of the emergency via the phone's integral or internal global positing system (GPS) receiver).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff, Espinoza and Hagenstad because it would provide convenience to user.

 Regarding claim 11, the combination of Dorff/Espinoza/Hagenstad teaches all of the limitations of claim 8, as described above.  Further, in an analogous art, Hagenstad teaches wherein, when the panic alert is activated, the one or more processors cause a camera of the mobile phone to take one or more pictures or movies (Paragraphs 0010 , and wherein the one or more pictures or movies are transmitted to one or more of the following: a police department, a security system, and an emergency contact (Paragraphs 0010 and 0022; a switch 13 is disposed on the side of the phone and is wired to activate the flashing red and blue lights 12 to ward off a potential attacker, while at the same time activating at least one camera 16 disposed on the cell phone body for video recording to the cell phone internal memory. Alternatively, the camera 16 may be activated by pressing the switch 13, which causes the camera 16 to transmit live video to an online secure database coordinated by a remote server where the video stream is recorded to preserve evidence).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff, Espinoza and Hagenstad because it would provide convenience to user.

 Regarding claim 12, the combination of Dorff/Espinoza/Hagenstad teaches all of the limitations of claim 11, as described above.  Further, in an analogous art, Hagenstad teaches wherein, when a panic alert is activated, the one or more processors cause a speaker phone to be activated (Paragraph 0020; the shield may be configured as a 

 Regarding claim 13, the combination of Dorff and Espinoza teaches all of the limitations of claim 1, as described above.
The combination of Dorff and Espinoza may not specifically teach wherein the graphical user interface is configured to set up an activation of the panic alert, and to set up a physical button on the mobile phone cover to activate the panic alert.  In an analogous art, Hagenstad teaches wherein the graphical user interface is configured to set up an activation of the panic alert, and to set up a physical button on the mobile phone cover to activate the panic alert (Figures 4, 5, Paragraphs 0010 and 0020; cell phone that includes a panic alarm button 22a; in another embodiment, the device is a retrofitting case for existing cell phones that would be able to achieve the same result).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff, Espinoza and Hagenstad because it would provide convenience to user.

 Regarding claims 14 and 26, the combination of Dorff and Espinoza teaches all of the limitations of claims 1 and 15, as described above.
wherein the graphical user interface is configured to set up an activation of the panic alert, and wherein the mobile phone and the mobile phone cover are both configurable to cause the mobile phone cover to light up according to the selected pattern via a physical user interface on the mobile phone, a physical user interface on the mobile phone cover, a graphic element on a display of the mobile phone, and a graphical element on a display of the mobile phone cover.  In an analogous art, Hagenstad teaches wherein the graphical user interface is configured to set up an activation of the panic alert, and wherein the mobile phone and the mobile phone cover are both configurable to cause the mobile phone cover to light up according to the selected pattern via a physical user interface on the mobile phone, a physical user interface on the mobile phone cover, a graphic element on a display of the mobile phone, and a graphical element on a display of the mobile phone cover (Figures 4, 5, Paragraphs 0010 and 0020; cell phone that includes a panic alarm button 22a; in another embodiment, the device is a retrofitting case for existing cell phones that would be able to achieve the same result.  Setting up audio, video and location information corresponds to activation of panic button.  Red and blue lights or other visual alarm displays to flash).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff, Espinoza and Hagenstad because it would provide convenience to user.

 Regarding claim 25, the combination of Dorff/Espinoza/Hagenstad teaches all of the limitations of claim 21, as described above.  Further, in an analogous art, Hagenstad wherein the one or more pictures or movies are transmitted to one or more of the following: a police department, a security system, and an emergency contact (Paragraphs 0010, 0020 and 0022; a switch 13 is disposed on the side of the phone and is wired to activate the flashing red and blue lights 12 to ward off a potential attacker, while at the same time activating at least one camera 16 disposed on the cell phone body for video recording to the cell phone internal memory. Alternatively, the camera 16 may be activated by pressing the switch 13, which causes the camera 16 to transmit live video to an online secure database coordinated by a remote server where the video stream is recorded to preserve evidence).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dorff, Espinoza and Hagenstad because it would provide convenience to user.

 Regarding claim 27, the combination of Dorff and Espinoza teaches all of the limitations of claim 15, as described above.
The combination of Dorff and Espinoza may not specifically teach a screen, wherein, when a panic alert is activated, at least a portion of the selected light pattern is displayed via the screen, wherein the screen is capable of mirroring a screen of the mobile phone.  In an analogous art, Hagenstad teaches wherein the graphical user interface is configured to set up an activation of the panic alert, and to set up a graphical 49Attorney Docket No. 62806US01 button on one or both of the mobile phone cover and the mobile phone to activate the panic alert (Figures 4, 5, Paragraphs 0010 and 0020; cell phone that includes a panic alarm button 22a; in another embodiment, the device is a retrofitting case for existing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/J.G./           Examiner, Art Unit 2647   

/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649